By the Court:
We are unable to perceive any reason for the doctrine that a writ of error can not be sustained in the name of the casual ejector. He is not more a nominal person, nor less interested than the nominal plaintiff or lessee, in whose name the proceedings are conducted. The adverse claimant may be prejudiced in the progress, of a suit as much as the plaintiff’s lessor, and there seems to be-just the same reason for one to be at liberty to use’the name of the fictitious party as the other. The doctrine appears to have-originated, and, indeed, to continue, in mere dicta. We do not know that it has before been agitated in this state, and we feel at. liberty to establish the principle, as to us appears consonant with justice. The motion is overruled, and the cause remanded for further proceedings.